[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 09-10469                ELEVENTH CIRCUIT
                                                               MAY 26, 2009
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________
                                                                 CLERK

                     D. C. Docket No. 01-00066-CR-3-RV

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

KENNETH FRANCIS COLLINS,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Northern District of Florida
                        _________________________

                                (May 26, 2009)

Before BIRCH, HULL and WILSON, Circuit Judges.

PER CURIAM:

     Kenneth Francis Collins, a federal prisoner who was convicted of a crack
cocaine offense, appeals pro se the denial of his motion to reduce his sentence,

filed pursuant to 18 U.S.C. § 3582(c)(2). Collins’s § 3582(c)(2) motion was based

on Amendment 706 to the U.S. Sentencing Guidelines, which reduced the base

offense level applicable to crack cocaine offenses involving fewer than 4.5

kilograms of cocaine. On appeal, Collins asserts that the district court held him

accountable for at least 1.5 kilograms of crack cocaine, but did not make a specific

finding that more than 4.5 kilograms were involved. Thus, Collins argues that the

court erred by denying him a sentence reduction pursuant to Amendment 706.

      In a § 3582(c)(2) proceeding, we review de novo the district court’s legal

conclusions regarding the scope of its authority under the Guidelines. United

States v. Moore, 541 F.3d 1323, 1326 (11th Cir. 2008), cert. denied, 129 S. Ct.
1601 (2009). We review the district court’s decision to deny a sentence reduction

for an abuse of discretion. United States v. Jones, 548 F.3d 1366, 1368 n.1 (11th

Cir. 2008) (per curiam), cert. denied, 129 S. Ct. 1657 (2009).

      A court may not modify a term of imprisonment once it has been imposed

except “in the case of a defendant who has been sentenced to a term of

imprisonment based on a sentencing range that has subsequently been lowered by

the Sentencing Commission pursuant to 28 U.S.C. 994(o).” 18 U.S.C.

§ 3582(c)(2). The applicable policy statement provides that if a defendant’s



                                          2
guideline range “has subsequently been lowered as a result of an amendment to the

Guidelines Manual listed in [§ 1B1.10(c)], the court may reduce the defendant’s

term of imprisonment as provided by 18 U.S.C. § 3582(c)(2),” and “any such

reduction in the defendant’s term of imprisonment shall be consistent with this

policy statement.” U.S. S ENTENCING G UIDELINES M ANUAL § 1B1.10(a)(1) (2008).

      “Under Amendment 706, the guidelines now provide a base offense level of

36 for defendants who are responsible for at least 1.5 kilograms but less than 4.5

kilograms of crack cocaine. However, a base offense level of 38 still applies to

defendants responsible for 4.5 kilograms or more.” Jones, 548 F.3d at 1369

(citations omitted).

      At sentencing, the district court acknowledged that the trial evidence

established that Collins was accountable for a quantity of drugs corresponding to

base offense level 38. Because Collins’s base offense level was calculated in the

presentence investigation report based on a total of more than 4.5 kilograms of

cocaine base, his base offense level remains unchanged by Amendment 706.

Accordingly, we conclude that the district court did not abuse its discretion by

denying Collins a sentence reduction pursuant to § 3582(c)(2).

      AFFIRMED.




                                          3